IN THE COURT OF APPEALS OF NORTH CAROLINA

                                  No. COA17-1176

                                Filed: 2 October 2018

Rockingham County, No. 16 OSP 00297

GLORIA R. WATLINGTON, Petitioner,

              v.

DEPARTMENT OF SOCIAL SERVICES ROCKINGHAM COUNTY, Respondent.


      Appeal by Petitioner from Final Decision entered 12 July 2017 by

Administrative Law Judge J. Randall May in the Office of Administrative Hearings.

Heard in the Court of Appeals 7 March 2018.


      Mark Hayes for Petitioner-Appellant.

      Rockingham County Attorney’s Office, by Emily Sloop, for Respondent-
      Appellee.


      INMAN, Judge.


      An administrative law judge did not err in concluding that a county social

services worker’s acts of misconduct—including borrowing money and accepting gifts

from the parents of children in her care—constituted just cause for termination of her

employment.

      Petitioner Gloria R. Watlington (“Ms. Watlington”) appeals from a final agency

decision affirming the termination of her employment by the Rockingham County
                WATLINGTON V. DEP’T OF SOC. SERVS., ROCKINGHAM CTY.

                                  Opinion of the Court



Department of Social Services (“RCDSS”). After careful review of the record and

applicable law, we affirm.

                     FACTUAL AND PROCEDURAL BACKGROUND

      Ms. Watlington worked for RCDSS as a Community Social Services Technician

from 2012 until she was fired on 15 December 2015. Her job responsibilities included

transporting children under RCDSS supervision; supervising case visits by parents

with children under RCDSS supervision; and reporting the details of such visits to

social workers assigned to the cases.

      When she was hired, Ms. Watlington was informed of the Rockingham County

Personnel Policy, which included a provision prohibiting employees from accepting

gifts or favors and engaging in other unacceptable personal conduct.

      On 9 December 2015, Ms. Watlington was placed on administrative leave with

pay after she disclosed to coworkers that she had accepted a gift at the conclusion of

a case visit.      Two days later, the director of RCDSS conducted a pre-

disciplinary/dismissal conference attended by Ms. Watlington and her supervisor. On

14 December, RCDSS notified Ms. Watlington in writing that her employment was

being terminated immediately based on five instances of “unacceptable personal

conduct” in violation of the Rockingham County Personnel Policy. The notice cited

the following conduct by Ms. Watlington: (1) accepting a gift of jewelry from a foster

child through a parent; (2) allowing parents and/or children under her supervision to



                                         -2-
                WATLINGTON V. DEP’T OF SOC. SERVS., ROCKINGHAM CTY.

                                       Opinion of the Court



buy food for Ms. Watlington; (3) buying herself items using money intended to be

provided to a child’s group home; (4) accepting a cash loan from a foster parent under

her supervision; and (5) giving a bassinet to a foster parent without permission.

       Ms. Watlington immediately appealed her termination. The next day, 15

December 2015, the County Manager upheld the termination and notified Ms.

Watlington of his decision in a letter. Ms. Watlington timely filed a Petition for

Contested Case Hearing with the North Carolina Office of Administrative Hearings.

       Evidence     and    argument      in   the   contested     case   were    presented     to

Administrative Law Judge J. Randall May (“the ALJ”) on 23 May 2016. The ALJ

issued a final decision on 5 July 2016 affirming the termination of Ms. Watlington’s

employment but ordering RCDSS to pay her back pay for a procedural violation of

the North Carolina Administrative Code.

       Both parties appealed to this Court. In Watlington v. Department of Social

Services of Rockingham County, ___ N.C. App. ___, 799 S.E.2d 396 (2017)

(“Watlington I”), we affirmed the ALJ’s finding that Ms. Watlington had engaged in

conduct as alleged by RCDSS and the ALJ’s conclusion that RCDSS could terminate

Ms. Watlington’s employment only for just cause, but we otherwise concluded that

the ALJ’s decision was in error.1 We held that the ALJ had failed to make appropriate


       1 This Court in Watlington I held that the ALJ had incorrectly applied Subchapter J, of the
North Carolina Administrative Code to Ms. Watlington’s appeal, because her employment was
governed by Subchapter I.        We reversed the ALJ’s conclusions of law and remanded for
reconsideration, findings, and conclusions of law applying the correct subchapter.

                                              -3-
                 WATLINGTON V. DEP’T OF SOC. SERVS., ROCKINGHAM CTY.

                                  Opinion of the Court



findings of fact or conclusions of law to allow appellate review of the just cause

determination and remanded the matter for the ALJ to make such findings. We also

reversed the ALJ’s award of back pay to Ms. Watlington and remanded for the ALJ

to determine whether RCDSS violated procedure and, if it did, to order a remedy

provided by the appropriate subchapter of the North Carolina Administrative Code.

      The ALJ heard oral arguments on remand on 1 June 2017 and issued a final

decision on remand on 12 July 2017. The final decision affirmed the termination of

Ms. Watlington’s employment and concluded that RCDSS had not violated any

procedural requirement in the process of firing her. Ms. Watlington timely appealed

to this Court.

                                   DISCUSSION

I. Standards of Review

      Section 150B-51 of our General Statutes governs our standard of review of an

administrative agency decision such as this. The statute provides different standards

of review depending on the issues challenged on appeal. “[Q]uestions of law receive

de novo review, whereas fact-intensive issues such as sufficiency of the evidence to

support an agency’s decision are reviewed under the whole-record test.” N.C. Dep’t

of Env’t & Natural Res. v. Carroll, 358 N.C. 649, 659, 599 S.E.2d 888, 894-95 (2004)

(citation omitted). Factual findings that are not challenged on appeal are presumed

to be supported by competent evidence and cannot be disturbed by this Court.



                                         -4-
               WATLINGTON V. DEP’T OF SOC. SERVS., ROCKINGHAM CTY.

                                   Opinion of the Court



Blackburn v. N.C. Dep’t of Pub. Safety, 246 N.C. App. 196, 210, 784 S.E.2d 509, 519

(2016); see also N.C. State Bar v. Ely, ___ N.C. App. ___, ___, 810 S.E.2d 346, 351

(2018) (noting on whole-record review of an agency decision that “unchallenged

findings are binding on appeal” (citation omitted)).

II. Analysis

      In Watlington I, this Court held that the ALJ had correctly articulated a three-

part test to determine whether RCDSS had just cause to terminate Ms. Watlington’s

employment. Watlington I, ___ N.C. App. at ___, 799 S.E.2d at 404.             The test,

established by this Court’s decision in Warren v. North Carolina Department of Crime

Control and Public Safety, 221 N.C. App. 376, 726 S.E.2d 920 (2012), requires the

trial court to determine: (1) whether the employee engaged in the conduct alleged by

the employer; (2) whether the conduct falls within one of the categories of

unacceptable personal conduct provided in the North Carolina Administrative Code;

and (3) whether the conduct “amounted to just cause for the disciplinary action

taken.” Id. at 382-83, 726 S.E.2d at 925.

      Watlington I also held that the ALJ’s final decision adequately addressed the

first prong of the Warren test in its Finding of Fact 13, noting that because the finding

was not disputed by either party, it is binding on appeal. Watlington I, ___ N.C. App.

at ___, 799 S.E.2d at 404. On remand, the trial court made the same finding of fact,




                                          -5-
              WATLINGTON V. DEP’T OF SOC. SERVS., ROCKINGHAM CTY.

                                  Opinion of the Court



verbatim, which is also undisputed by either party and similarly binding here.

Blackburn, 246 N.C. App. at 210, 784 S.E.2d at 519.

      Finding of Fact 13 establishes the following:

             While employed by [RCDSS], [Watlington] engaged in the
             following conduct: (1) accepted a loan in the amount of sixty
             dollars ($60.00) offered by a foster parent between two (2)
             and three (3) years prior to her termination by [RCDSS];
             (2) used approximately six dollars ($6.00) of a minor child’s
             money to purchase food for herself while transporting the
             minor child across the state at the request of her
             supervisor, which [Watlington] repaid to [RCDSS] within
             one (1) week; (3) consumed leftover food purchased by a
             foster parent for herself and a minor child when offered by
             the foster parent; (4) gifted a bassinet to a foster family
             being served by [RCDSS] from an area where [RCDSS]
             keeps both donations and property assigned to particular
             families under its supervision; [sic] and upon being notified
             of a problem, retrieved said bassinet and returned it to
             [RCDSS]; (5) accepted a slice of cake or cupcakes offered by
             a foster family at a minor child’s birthday party; and (6)
             accepted a wrapped pair of earrings from a foster parent on
             behalf of her child, which was immediately returned upon
             issue [sic] raised by [RCDSS].

      The issues before us concern whether the undisputed misconduct, or any of it,

falls within a category identified by the Administrative Code as unacceptable

personal conduct, and if so, whether that unacceptable personal conduct justified

termination of Ms. Watlington’s employment, as opposed to lesser disciplinary action.

A. Unacceptable Personal Conduct

      Title 25, Chapter 1, Subchapter I of the North Carolina Administrative Code

identifies nine categories of unacceptable personal conduct. 25 N.C. Admin. Code


                                         -6-
                   WATLINGTON V. DEP’T OF SOC. SERVS., ROCKINGHAM CTY.

                                         Opinion of the Court



01I.2304(b)(1)-(9). The ALJ concluded that all but one incident of Ms. Watlington’s

misconduct fell within Category (4): “the willful violation of a known or written work

rule.”       He further concluded that one or more other incidents fell within other

categories of unacceptable personal conduct enumerated in 25 N.C. Admin. Code

01I.2304(b).2

         Ms. Watlington argues that conclusions concerning other categories outside of

“willful violation of known or written work rules,” were improperly made, as the only

punishable conduct cited in RCDSS’s termination letter amounted to violations of the

Rockingham County Personnel Policy. In order to dismiss a state employee in service

to local government, the law requires agency management to provide the employee

with “a written letter of dismissal containing the specific reasons for dismissal”

following a pre-dismissal conference. 25 N.C. Admin. Code 1I.2308(4)(f). As Ms.

Watlington construes the law and the termination letter, RCDSS failed to specify any

grounds for termination beyond violation of a written rule, and the ALJ’s conclusions

of law that her conduct also fell within other categories of unacceptable personal

conduct were beyond the scope of the proceeding. We disagree.

         The termination letter describes, in detail, the “specific reasons for dismissal.”

25 N.C. Admin. Code 1I.2308(f). The letter begins by stating that Ms. Watlington



         2
         These other categories were: (5) “conduct unbecoming an employee that is detrimental to the
agency’s service;” (6) “the abuse of client(s) . . . or a person(s) over whom the employee has charge or
to whom the employee has a responsibility;” and (8) “insubordination.”

                                                 -7-
              WATLINGTON V. DEP’T OF SOC. SERVS., ROCKINGHAM CTY.

                                 Opinion of the Court



was dismissed “as a result of [her] unacceptable personal conduct.” It then recounts

the issues presented at the pre-dismissal conference:

             During the conference, we discussed the following
             concerns:

             1) Violation of Rockingham County Personnel Policy
             Article V, Conditions of Employment, Section 3, Gifts and
             Favors, Item (A) in that

                   The employee accepted a gift of jewelry from foster
             children/biological parent
                   The employee allowed parents/minor children in
             foster care to purchase the employee food and/or beverages
             on more than one occasion
                   The employee used money belonging to a child in
             foster care to purchase items for herself, knowing that the
             funds were the child’s SSI monies intended for the group
             home.
                   The employee accepted cash monies from a foster
             parent.

             2) Violation of Rockingham County Personnel Policy
             Article V, Conditions of Employment, Section 3, Gifts and
             Favors, Item (A) in that

                   The employee, without permission, gifted a bassinet
             to a family being served by DSS

From there, the letter includes “Findings” that Ms. Watlington admitted to each

specific act enumerated above, followed by the “Conclusion” that dismissal was in the

best interest of Rockingham County. By stating in the letter that Ms. Watlington

was being dismissed for “unacceptable personal conduct” and subsequently detailing

which specific acts RCDSS considered to be within the meaning of that term, it



                                        -8-
              WATLINGTON V. DEP’T OF SOC. SERVS., ROCKINGHAM CTY.

                                   Opinion of the Court



complied with 25 N.C. Admin. Code 1I.2308(f). The ALJ was subsequently permitted

to make necessary conclusions of law as to whether and how the specific alleged acts

amounted to “unacceptable personal conduct” within the meaning of 25 N.C. Admin.

Code 1I.2304(b).

      Despite recitation of the specific acts constituting unacceptable personal

conduct in the termination letter, Ms. Watlington posits that she was without

sufficient notice to mount a defense as to any basis for dismissal beyond “willful

violation of a known or written rule.”      The termination letter identified several

written rules which Ms. Watlington had violated, but the express language she quotes

in her appeal is derived from the Administrative Code and is not included in the

termination letter.

      She relies solely on an analogy to this Court’s holding in Timber Ridge v.

Caldwell, 195 N.C. App. 452, 672 S.E.2d 735 (2009), that a landlord wrongly

terminated a lease without providing any notice of lease termination as required by

the Code of Federal Regulations. 195 N.C. App. at 455, 672 S.E.2d at 737. Setting

aside the significant difference in areas of law, Timber Ridge is inapposite because:

(1) the record on appeal in that case did not include any notice from which this Court

could determine compliance with the relevant law, id. at 455, 672 S.E.2d at 737; and

(2) the language of the relevant statute required the notice to “ ‘state the reasons for

the landlord’s action with enough specificity so as to enable the tenant to prepare a



                                          -9-
              WATLINGTON V. DEP’T OF SOC. SERVS., ROCKINGHAM CTY.

                                  Opinion of the Court



defense[,]’ ” id. at 453, 672 S.E.2d at 736 (quoting 24 C.F.R. § 247.4(a) (2008)), in

marked difference to the language of the North Carolina Administrative Code

provision pertinent to Ms. Watlington’s dismissal.

      RCDSS notified Ms. Watlington in its termination letter that it believed she

had engaged in “unacceptable personal conduct.” It then detailed the specific acts

amounting to “unacceptable personal conduct,” consistent with 25 N.C. Admin. Code

01I.2308(4)(f). The contested case hearing before the ALJ afforded Ms. Watlington

an opportunity to dispute whether those specific acts occurred as a matter of fact and

whether they constituted unacceptable personal conduct as a matter of law. The ALJ,

in turn, had full authority to conclude as a matter of law that Ms. Watlington’s

conduct fell within one of the enumerated categories of unacceptable personal

conduct.   Warren, 221 N.C. App. at 383, 726 S.E.2d at 925.          Because the ALJ

concluded that each of the acts falling within the category of “willful violation of a

known or written work rule” also fell within another category of unacceptable

personal conduct, and Ms. Watlington does not argue that those other categories were

in error outside of the procedural argument overruled above, we hold that the ALJ

fully satisfied the second Warren prong. Likewise, because we hold that the second

Warren prong was satisfied independent of Ms. Watlington’s “willful violation of a

known or written work rule,” we do not reach her argument that her conduct was not

“willful” within the meaning of 25 N.C. Admin. Code 1I.2304(b)(4).



                                         - 10 -
                 WATLINGTON V. DEP’T OF SOC. SERVS., ROCKINGHAM CTY.

                                        Opinion of the Court



B. Just Cause (De Novo Review)

       Subchapter 1I of Title 25 of the North Carolina Administrative Code permits

dismissal of a State employee “for a current incident of unacceptable personal

conduct.”     25 N.C. Admin. Code 1I.2304(a) (emphasis added).                    Ms. Watlington

contends that of the six acts concluded to be unacceptable personal conduct, only her

acceptance of jewelry was current; as a result, Ms. Watlington reasons, any just cause

analysis must focus solely on that act alone. Reviewing the record and applicable

law, we disagree.3

       25 N.C. Admin. Code 1I.2304(a) does not define the word “current.” Neither

party cites, and we are unable to find, any case law interpreting the term with respect

to this specific subchapter of the Administrative Code.                  A paucity of decisions

addresses this term as used in other subsections of the Administrative Code. See

Renfrow v. N.C. Dep’t of Revenue, 245 N.C. App. 443, 448, 782 S.E.2d 379, 382-83

(2016) (interpreting the word “current” as used in 25 N.C. Admin. Code 1J.0608, the

subchapter applicable to discipline of state—rather than local government—



       3  The parties treat the “current-ness” issue as part of Warren’s second prong: “whether the
employee’s conduct falls within one of the categories of unacceptable personal conduct provided by the
Administrative Code.” 221 N.C. App. at 383, 726 S.E.2d at 925. We hold that this question more
properly falls within the third prong: “whether that misconduct amounted to just cause for the
disciplinary action taken.” Id. at 383, 726 S.E.2d at 925. Our reasoning is simple. Ms. Watlington’s
conduct, regardless of any temporal considerations, fell within at least one category of “unacceptable
personal conduct” in 25 N.C. Admin. Code 1I.2304(b), satisfying the second prong of Warren. Whether
or not those acts of unacceptable personal conduct justify dismissal, however, is limited by the
requirement that they be “current.” Thus, the issue of “current-ness” involves only whether the
particular act of unacceptable personal conduct may warrant dismissal, i.e., whether the agency
terminating employment had just cause to do so.

                                               - 11 -
              WATLINGTON V. DEP’T OF SOC. SERVS., ROCKINGHAM CTY.

                                   Opinion of the Court



employees). In Renfrow, the Department of Revenue discovered in 2012 that one of

its employees had failed to pay $7,107.00 in taxes years earlier, between 2008 and

2010. Id. at 445, 782 S.E.2d at 380. In March 2012, the employee met with her

supervisor and entered into a payment plan to cover her back taxes. Id. at 445, 782

S.E.2d at 380. Nineteen months after the March 2012 meeting, the Department of

Revenue effectively dismissed the employee for her failure to comply with tax laws

between 2008 and 2010. Id. at 445, 782 S.E.2d at 381. We reversed her dismissal

after concluding that her acts of unacceptable personal conduct were not “current”

per N.C. Admin. Code 1J.0608 “in the absence of any explanation for [the Department

of Revenue’s] nineteen-month delay.” Id. at 448, 782 S.E.2d at 382 (emphasis in

original). We declined to impose a definite limit on the word “current,” however,

instead agreeing with the Department of Revenue that “ ‘[r]ather than a length of

time certain, allowing a reasonable time under the circumstances would seem more

appropriate.’ ” Id. at 448, 782 S.E.2d at 382 (alteration in original). We further noted

that “[i]n cases like this one, where employee misconduct is not readily discoverable,

whether the misconduct is a ‘current incident’ depends on the amount of time that

elapsed between the employer’s discovery of the misconduct and the contested

disciplinary action.” Id. at 448, 782 S.E.2d at 382 n.1.

      In this case, the ALJ made three findings of fact that, although RCDSS staff

were aware of some of the acts concluded to be “unacceptable personal conduct” before



                                          - 12 -
                 WATLINGTON V. DEP’T OF SOC. SERVS., ROCKINGHAM CTY.

                                        Opinion of the Court



the investigation into Ms. Watlington in December 2015, none was known to any staff

member with disciplinary authority. Ms. Watlington challenges these findings as

unsupported by the evidence. But she does not challenge the ALJ’s Conclusion of

Law 8, which states: “Although some of the above [unacceptable personal] conduct

does not appear to be ‘current’, it was first exposed to management by the December

2015 investigation.”4 Though labeled a conclusion of law, this determination consists

solely of a factual finding that management was not apprised of Ms. Watlington’s

misconduct until December 2015. We treat conclusions of law that are in actuality

factual determinations as findings of fact. Warren, 221 N.C. App. at 379, 726 S.E.2d

at 923; see also In re Simpson, 211 N.C. App. 483, 487-88, 711 S.E.2d 165, 169 (2011)

(“When this Court determines that findings of fact and conclusions of law have been

mislabeled by the trial court, we may reclassify them, where necessary, before

applying our standard of review.” (citations omitted)).

       Applied to the factual question of when RCDSS staff with disciplinary

authority became aware of the alleged acts of unacceptable personal conduct, the

“whole record test” requires “examination of whether the [ALJ’s] unchallenged

findings in the [ALJ’s order] support the conclusion that ‘just cause’ existed to

discharge [Ms. Watlington] from employment on grounds of unacceptable personal



       4On  appeal, Ms. Watlington could have challenged Conclusion of Law 8 as either: (1) a
conclusion unsupported by any factual findings; or (2) a mislabeled finding of fact unsupported by the
evidence. She did neither, however.

                                               - 13 -
              WATLINGTON V. DEP’T OF SOC. SERVS., ROCKINGHAM CTY.

                                  Opinion of the Court



conduct[.]” Gray v. Orange Cty. Health Dep’t, 119 N.C. App. 62, 75, 457 S.E.2d 892,

901 (1995). Because Conclusion of Law 8 is an unchallenged factual finding, it is

binding on this Court. Blackburn, 246 N.C. App. at 210, 784 S.E.2d at 519; see also

Watlington I, ___ N.C. App. at ___, 799 S.E.2d at 404 (holding Finding of Fact 13 in

the first final decision entered by the ALJ as binding because it went unchallenged

by either party on appeal).

      Even if we were to assume arguendo that Conclusion of Law 8 is not binding,

the evidence supports findings that at least two of the relevant acts of misconduct

were unknown to management staff of RCDSS until December 2015: (1) the

acceptance of jewelry during a case visit between a parent and a child under Ms.

Watlington’s supervision; and (2) the receipt of a $60 loan from a foster parent of a

child under her supervision. It is not necessary that every act committed by Ms.

Watlington be “current” so long as at least one instance of unacceptable personal

conduct is, as “[o]ne act of [unacceptable personal conduct] presents ‘just cause’ for

any discipline, up to and including dismissal.” Hilliard v. N.C. Dep’t of Corr., 173
N.C. App. 594, 597, 620 S.E.2d 14, 17 (2005) (citations omitted).

      It is undisputed that Ms. Watlington accepted the jewelry in December 2015.

It is also undisputed that Ms. Watlington accepted the loan between two and three

years earlier after she commented to a foster parent that she could not pay her power

bill. But the testimony by RCDSS’s then-director indicates that the loan—which Ms.



                                         - 14 -
                WATLINGTON V. DEP’T OF SOC. SERVS., ROCKINGHAM CTY.

                                      Opinion of the Court



Watlington admitted she had not paid back at the time of her dismissal—was not

disclosed to management until December 2015 during the internal investigation;

while Ms. Watlington’s immediate supervisor addressed other issues in an 18-month

period prior to December 2015, those issues arose outside the timeframe of the loan.

The director testified that the unspecified issues addressed by Ms. Watlington’s

intermediate supervisor during the prior 18 months were not contained within the

acts of unacceptable personal conduct listed in the pre-dismissal conference letter.

The director further testified that the supervisor had previously addressed

“performance issues, and the matter at hand [in the pre-dismissal conference] was a

personal conduct issue.” Finally, the director, when asked if she had participated in

any prior discipline of Ms. Watlington, testified that she had only “overhear[ed] a

conversation between [the intermediate supervisor] and Ms. Watlington when she

was agitated[.]”5 This testimony is “relevant evidence a reasonable mind might

accept as adequate to support [the ALJ’s] conclusion[,]” Carroll, 358 N.C. at 660, 599

S.E.2d at 895 (citation and internal quotation marks omitted), and therefore

sufficient to sustain his factual finding that persons with disciplinary authority were

unaware of these prior acts of unacceptable personal conduct until December 2015.




       5 Ms. Watlington’s counsel objected to “discussion of that conversation as hearsay[,]” and
subsequent objections and a motion to strike further questioning and testimony concerning the
conversation were sustained. That the director’s only prior knowledge of a disciplinary matter
regarding Ms. Watlington was witnessing a conversation, however, is not hearsay.

                                             - 15 -
              WATLINGTON V. DEP’T OF SOC. SERVS., ROCKINGHAM CTY.

                                 Opinion of the Court



      We are therefore left with the question of whether RCDSS’s disciplinary

actions concerning Ms. Watlington’s prior acts of misconduct were taken within a

“reasonable time under the circumstances.” Renfrow, 245 N.C. App. at 448, 782
S.E.2d at 382 (internal quotation marks omitted); see also Hershner v. N.C. Dep’t of

Admin., 232 N.C. App. 552, 555, 754 S.E.2d 847, 849-50 (2014) (holding that

unchallenged findings supported an ALJ’s conclusions of law even where the

challenged findings were assumed to be unsupported by the evidence). We hold that

they were. The evidence and factual finding in Conclusion of Law 8 establish that

RCDSS management first became aware of Ms. Watlington’s prior misconduct during

the investigation in December 2015. Two days after placing her on leave and starting

its investigation, RCDSS held a pre-dismissal conference with Ms. Watlington,

wherein she admitted to the acts of unacceptable personal conduct. Three days after

the conference, Ms. Watlington was dismissed.           This five-day period—from

management’s discovery of these acts of unacceptable personal conduct to Ms.

Watlington’s dismissal—constitutes a “reasonable time under the circumstances,” id.

at 448, 782 S.E.2d at 382, and her acts were therefore “current” within the meaning

of 25 N.C. Admin. Code 1I.2304(a).

      Ms. Watlington contends that the language of the administrative code

expressly prohibits RCDSS from terminating her based on any prior acts of

misconduct, regardless of when they became known to management, citing Renfrow.



                                        - 16 -
              WATLINGTON V. DEP’T OF SOC. SERVS., ROCKINGHAM CTY.

                                  Opinion of the Court



We disagree, in part because Renfrow is inapposite, as it interpreted the “current”

nature of acts of unacceptable personal conduct by examining the time between

management’s knowledge and the employee’s eventual dismissal, as opposed to the

time between the conduct and the employee’s dismissal. 245 N.C. App. at 448, 782
S.E.2d at 382. Also, Ms. Watlington’s interpretation of the word “current” would lead

to illogical outcomes, and this Court will not adopt statutory construction that “will

lead to absurd results[ ] or contravene the manifest purpose of the Legislature[.]”

Frye Reg’l Med. Ctr., Inc. v. Hunt, 350 N.C. 39, 45, 510 S.E.2d 159, 163 (1999)

(citations and internal quotation marks omitted). For example, if the word “current”

depends upon when personal misconduct occurred, the statute would immunize the

clever employee who embezzles money on a single occasion and successfully hides

that fact from management for a lengthy period of time. We therefore reject this

interpretation and Ms. Watlington’s argument on this point.

      Ms. Watlington next contends that RCDSS was without just cause to dismiss

her, comparing the misconduct in this case to the misconduct in a plethora of cases

in which our appellate courts have held just cause for dismissal existed.        This

formulaic approach is unpersuasive, as just cause “is a flexible concept, embodying

notions of equity and fairness, that can only be determined upon an examination of

the facts and circumstances of each individual case.” Carroll, 358 N.C. at 669, 599

S.E.2d at 900 (internal quotation marks and citations omitted).



                                         - 17 -
              WATLINGTON V. DEP’T OF SOC. SERVS., ROCKINGHAM CTY.

                                  Opinion of the Court



      Turning to the specific “facts and circumstances of [this] individual case[,]” id.

at 669, 599 S.E.2d at 900, this Court has already affirmed the ALJ’s finding that Ms.

Watlington: (1) accepted a $60 loan from an RCDSS client; (2) used $6 of a minor

child’s money to purchase food for herself and paid the money back a week later; (3)

accepted food from foster parents on multiple occasions; (4) gave a foster family a

bassinet without authorization, though she later retrieved it once told it was a

problem; and (5) accepted a gift of earrings from a foster parent and minor child,

which was later returned once she was notified it was an issue. Broadly speaking,

these acts display a repeated inclination by Ms. Watlington to accept gifts from or

make gifts to RCDSS clients in contravention of RCDSS policy; while she did return

some items, she appears to have done so only after being confronted by her supervisor.

The ALJ correctly considered this conduct in the context of Ms. Watlington’s duties,

pointing out that her direct involvement with minor children “creat[ed] a heightened

risk of legal and financial exposure for [RCDSS] upon her engagement in

unacceptable personal conduct during the performance of her duties.”           He also

correctly noted that Ms. Watlington’s “actions can easily be misconceived by citizens

to be the actions of the department as a whole[,]” and that “[i]n some instances, it is




                                         - 18 -
                 WATLINGTON V. DEP’T OF SOC. SERVS., ROCKINGHAM CTY.

                                         Opinion of the Court



the appearance of an impropriety, as much as the impropriety itself, that has the

potential of degrading [RCDSS’s] reputation.”6

       We agree with these observations by the ALJ. They apply to each of Ms.

Watlington’s acts of unacceptable personal conduct, whether considered collectively

or individually, and, on de novo review, we hold that the ALJ properly concluded

RCDSS possessed just cause to dismiss Ms. Watlington for her multiple acts of

current unacceptable personal conduct.

       Although we hold RCDSS had just cause to dismiss Ms. Watlington, her

argument that her conduct is not as severe as that in other cases where just cause

existed is not a specious one. The record does not disclose that she committed a crime,

caused anyone physical or emotional harm, or acted with evil or calamitous intent.

But Ms. Watlington played a critical role in supervising and reporting on visitations

with children in RCDSS custody, and her reports were relayed by social workers to

trial courts tasked with determining the children’s fates. The State’s intercession

into the relationship between a parent and a child, through the acts of its employees,

implicates the “freedom of personal choice in matters of family life[,]” Santosky v.



       6  Ms. Watlington argues that these conclusions are contrary to the ALJ’s finding in the order
affirmed in part, reversed in part, and remanded in Watlington I that found no actual harm to RCDSS
as a result of her actions. The absence of actual harm, however, does not preclude the ALJ from finding
the existence of the potential for harm from the evidence, and she does not argue that repeated acts
with the potential to cause harm cannot give rise to just cause for dismissal. Further, we note that
there is evidence in the record to support the concerns identified by the ALJ: the employee orientation
materials admitted into evidence acknowledge that ethical conduct is imperative “[b]ecause our
reputation is important and the public is watching. We need to continue to improve our image.”

                                                - 19 -
                 WATLINGTON V. DEP’T OF SOC. SERVS., ROCKINGHAM CTY.

                                         Opinion of the Court



Kramer, 455 U.S. 745, 753, 71 L. Ed. 2d 599, 606 (1982), a “fundamental liberty

interest [that] includes natural parents’ ability to provide and maintain the care,

custody and management of their child.” In re Murphy, 105 N.C. App. 651, 653, 414
S.E.2d 396, 397 (1992). And “[t]he State of North Carolina . . . must remain a

responsible steward of the public trust[,]” Peace v. Employment Sec. Comm’n of North

Carolina, 349 N.C. 315, 327, 507 S.E.2d 272, 281 (1998), particularly when

“provid[ing] . . . services for the protection of juveniles by means that respect both the

right to family autonomy and the juveniles’ needs for safety, continuity, and

permanence.” N.C. Gen. Stat. § 7B-100(3) (2017). Considered in this context,7 Ms.

Watlington’s unacceptable personal conduct, albeit not necessarily malicious or

corrupt, could erode the public’s faith in RCDSS and provide the requisite cause to

justify dismissal.

                                          CONCLUSION

        For the foregoing reasons, we affirm the ALJ’s order concluding RCDSS

possessed just cause to terminate Ms. Watlington.

        AFFIRMED.




        7 Though we note the general significance of child welfare agencies and affirm the ALJ’s
conclusion that Ms. Watlington’s specific acts violated her agency’s personnel policies and justified her
dismissal, we acknowledge that other counties may choose to protect the public trust by drafting rules
different from RCDSS, and nothing in this opinion should be read to hinder or limit such a
determination. Again, just cause “is a flexible concept, embodying notions of equity and fairness, that
can only be determined upon an examination of the facts and circumstances of each individual case.”
Carroll, 358 N.C. at 669, 599 S.E.2d at 900 (internal quotation marks and citations omitted).

                                                 - 20 -
      WATLINGTON V. DEP’T OF SOC. SERVS., ROCKINGHAM CTY.

                       Opinion of the Court



Judges ELMORE and MURPHY concur.




                              - 21 -